10/29/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 21-0483
                                                                                 Case Number: DA 21-0483




STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

JAMIE CAL FUSON,

            Defendant and Appellant.



                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until November 29, 2021 to prepare, file and serve the

Appellant’s opening brief.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 29 2021